Citation Nr: 0934380	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-42 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left eye condition.

2. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back condition.

3. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and December 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
the Veteran's petitions to reopen his claims for entitlement 
to service connection for a back condition, left eye 
condition, and for hepatitis C.  The Board remanded the 
Veteran's claims for additional development in September 
2006.

The Veteran testified before the undersigned at a May 2005 
videoconference hearing.  A transcript has been associated 
with the file.

As noted in the 2006 Remand, with regard to the Veteran's 
left eye and back claims, a review of the record showed a 
September 1998 rating decision found new and material 
evidence had not been submitted sufficient to reopen the 
claims.  Although a statement was received from the Veteran 
in December 1998, indicating that he wished to file a notice 
of disagreement with each issue denied in the September 1998 
rating decision, the statement of the case issued in August 
1999 only addressed the PTSD claim.  Therefore, the Board 
remanded these claims, in part, to provide the Veteran a 
statement of the case responsive to the pending 1998 notice 
of disagreement.  This was done on March 21, 2007, and the 
Veteran perfected his appeal the submission of a VA Form 21-
4138 received on April 3, 2007.  As such, these issues are 
currently before the Board from the September 1998 rating 
decision. 

Although the Veteran also expressed a desire to appeal a 
claim for service connection for posttraumatic stress 
disorder (PTSD), and that matter was referred to the RO by 
the Board via the September 2006 Board remand, the Board 
notes that the issue of service connection for PTSD remains 
unadjudicated by the RO.  As such, this matter is REFERRED to 
the RO once more for proper development.

The issues of whether new and material evidence has been 
received sufficient to reopen claims of entitlement to 
service connection for a left eye condition and a back 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2001 rating decision, the RO 
denied the Veteran's claim for entitlement to service 
connection for hepatitis C.

2.  Evidence received since the February 2001 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for hepatitis C.


CONCLUSIONS OF LAW

1.  The February 2001 rating decision which denied service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008), 38 C.F.R. § 20.300 (2008).

2.  The evidence received subsequent to the February 2001 
decision, with respect to service connection for hepatitis C, 
is not new and material; the claim for service connection for 
hepatitis C is therefore not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. New and Material Evidence

In the present case, the Veteran is claiming entitlement to 
service connection for hepatitis C.  In support of his claim, 
he has alleged that in-service risk factors were the 
etiological cause of his current diagnosis, to include air 
gun inoculations.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The RO originally considered and denied the Veteran's claim 
for service connection in a February 2001 rating decision.  
His claim was denied at that time because the Veteran's 
service treatment and personnel records were silent for 
reports of surgery, blood transfusions, or occupational 
exposure to contaminated blood or fluids.  The Veteran's 
claim was again denied in October 2002 and December 2003 
rating decisions.  Following the issuance of the original 
February 2001 rating decision, a notice of disagreement was 
not received within the subsequent one-year period.  
Therefore, the February 2001 rating decision is final.  See 
38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).



New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence 
is presumed to be credible for the purpose of determining 
whether the case should be reopened; once the case is 
reopened, the presumption as to the credibility no longer 
applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
See Justus v. Principi, 3 Vet. App. at 512.

As noted above, at the time of the February 2001 denial, the 
RO found that there was no evidence of surgery, blood 
transfusions, or occupational exposure to contaminated blood 
or fluids during the Veteran's period of active service.  
Evidence of record at the time of the most recent final 
decision included a treatise entitled "Veterans and 
Hepatitis," which discussed risk factors related to 
hepatitis C as well as a Department of Defense policy 
regarding immunoglobulin inoculations; the Veteran's service 
treatment records; and VA outpatient reports.  

Since the prior, final denial, new evidence has been added to 
his claims file.  The Veteran's file now contains additional 
VA outpatient treatment reports noting ongoing treatment for 
hepatitis C, "buddy statements" pertaining to in-service 
inoculations (received in June 2002), a June 2002 joint 
statement from the Veteran and a family member, a statement 
from his VA provider, a September 2002 VA examination, the 
Veteran's testimony during a May 2005 Board videoconference 
hearing, a statement from the Veteran's spouse received in 
August 2005, and an October 2007 VA medical opinion.  

While VA treatment reports note continuing treatment for 
hepatitis C, the new evidence does not include a medical 
nexus opinion linking that disorder to the Veteran's period 
of active service.  The statement from the Veteran's VA 
provider, dated June 2002, attested that the Veteran was 
currently affected with hepatitis C, and that the Veteran 
complained of severe fatigue, weakness, myalgias and 
arthralgias, all of which could be due to his infection.  The 
VA provider went on to note that the date of hepatitis C 
acquisition is unknown.  The report noted the Veteran's claim 
that he and other recruits were vaccinated with the same 
needle in 1970 while stationed at Fort Campbell.  The 
Veteran's tattoos (received in 1971), as well as his history 
of intravenous (IV) drug use (starting in 1978) were also 
reported.

During the Veteran's May 2005 Board videoconference hearing, 
he testified that he was exposed to hepatitis C during his 
period of active service.  He maintained that he was 
inoculated by an air gun that had blood dropping off of it, 
and that the procedure would slash your arm open if you 
flinched.  He also testified that he received multiple 
tattoos while stationed at Fort Bragg in 1971.  He noted that 
he felt fatigue during his period of service, but that he 
never reported to sick call.  He further testified that he 
may have contracted hepatitis C after being forced to dry 
shave using a communal razor.  See hearing testimony, May 
2005, pp. 10-12.
        
The Board notes that only evidence of record in support of 
the Veteran's claim for entitlement to service connection are 
his own lay statements, as well as those of his family and 
fellow servicemen.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence 
is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including.  See Robinson v. Shinseki, 2008-7096 (Fed. 
Cir, March 3, 2009).  

Here, the Board does not find that the Veteran, nor his 
family nor fellow servicemen, are competent to determine the 
etiology of his hepatitis C.  While the Veteran and those 
offering statements in support of his claim are competent to 
report hepatitis C symptoms and treatment, as well as the 
occurrence of in-service inoculations, none of these 
individuals has been shown to be competent to link the 
Veteran's claimed disorder to any in-service activity.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although 
these statements offered in support of this claim have been 
given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorder and 
his period of service.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley.  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

As such, the Veteran was afforded a VA examination to 
determine the etiology of his hepatitis C in September 2002.  
At that time, the Veteran alleged that he contracted 
hepatitis C from a non-sterile immunization needle during his 
period of active duty.  Multiple in-service tattoos were 
noted, as was a history of post-service IV drug use.  The 
examiner opined that the Veteran's claim, that he contracted 
hepatitis C from an immunization injection, was highly 
unlikely in light of other risk factors to include tattoos 
and IV drug use via unsterilized methods.

In October 2007, an additional VA opinion was provided.  
Though the Veteran was not interviewed or examined, the 
complete C file was reviewed.  Following a review, the 
examiner opined that the Veteran's IV drug use, post-service, 
was the most likely etiology of his hepatitis C.  While it 
was noted that tattoos can also be a means of contraction, it 
was noted that this was a less likely source of contamination 
than the IV drug needles.

Following a review of the Veteran's claims file since the 
February 2001 denial, the additional evidence is new in that 
it had not been previously been submitted.  However, the 
Board finds that the new evidence of record is not material 
as to the issue on appeal, in that by itself or when 
considered with previous evidence of record, the additional 
evidence does not establish a probative, medical nexus 
between hepatitis C and the Veteran's period of active 
service.  Furthermore, this new evidence, when considered 
with the evidence already associated with the claims folder, 
does not raise a reasonable possibility of substantiating the 
Veteran's claim.  Therefore, new and material evidence has 
not been received since the RO's February 2001 rating 
decision, and the Veteran's claim for entitlement to service 
connection for hepatitis C is not reopened.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156 (2008).

II. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.


The instant claims arises from the denial of an application 
to reopen a claim for service connection for hepatitis C.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with the VCAA with regard to new and 
material evidence.  The Board notes that adequate Kent notice 
was provided in December 2007, after the initial adjudication 
of the Veteran's claim.  However, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  The Veteran was informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  He was also informed what the evidence 
needed to show to substantiate these claims.  Furthermore, he 
was informed that the 2001 decision was the last final 
decision on this claim and the basis for that denial.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  

While complete VCAA notice was provided after the initial 
unfavorable AOJ decision, the Court and Federal Circuit Court 
have clarified that the VA can provide additional necessary 
notice subsequent to the initial AOJ adjudication, and then 
go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole - is unaffected 
because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, after the December 2007 notice was 
provided to the Veteran, the claim was readjudicated in a 
June 2009 supplemental statement of the case (SSOC).  

The Veteran was also informed of the information necessary to 
establish an effective date or disability rating in September 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006).  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard 
to the Veteran's application to reopen his claim for 
entitlement to service connection for hepatitis C, the 
Veteran was afforded a VA examination in September 2002 and a 
medical opinion in October 2007 to obtain opinions as to 
whether his current diagnosis of hepatitis C is etiologically 
related to his period of active service.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in 
this case are more than adequate, as each is predicated on a 
full reading of the medical records in the Veteran's claims 
file.  The examiners considered all of the pertinent evidence 
of record, and provided a complete rationale for each opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal have been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2008).  The VA examination reports are 
thorough and supported by the record.  The examination and 
opinion noted above are therefore adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

The application to reopen a claim of entitlement to service 
connection for hepatitis C is denied.


REMAND

As noted in the introduction, a September 1998 rating 
decision found new and material evidence had not been 
submitted sufficient to reopen the claims with respect to the 
left eye and the back, and a notice of disagreement was filed 
in December 1998 that remained pending.  The Veteran's 
submission of VA Form 21-4138 in April 2007, in response to 
the March 2007 statement of the case, perfected his appeal to 
the 1998 denials.  As such, these issues are currently before 
the Board from the September 1998 rating decision. 

The Court stated that, in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  

In Kent v. Nicholson, the Court addressed directives 
consistent with the VCAA with regard to new and material 
evidence.  Under Kent, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claims for the benefit sought by the claimant.

In this case, the claimant was not provided adequate specific 
notice of what constitutes material evidence in the case at 
hand.  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  See 38 C.F.R. § 3.156(a).  Because 
the Veteran perfected an appeal to the rating decision of 
September 1998, the Veteran's current application to reopen 
the claim of service connection was received prior to August 
29, 2001.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

However, that is not the standard which was provided in the 
Veteran's December 2007 VCAA notification.  Instead, he was 
provided the most recent standard with regard to all claims 
currently on appeal.  While that standard was correct as to 
his application to reopen his claim for entitlement to 
service connection for hepatitis C, the prior regulation is 
applicable to his application to reopen his claims for 
service connection for disorders of the left eye and back.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice, because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Therefore, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence (for claims submitted 
prior to August 29, 2001) with respect to the Veteran's 
application to reopen his claims for entitlement to service 
connection for disorders of the back and left eye.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran VCAA 
notice that:

(1) informs the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) informs the claimant about the 
information and evidence that VA will seek 
to provide; and (3) informs the claimant 
about the information and evidence he is 
expected to provide.

The VCAA notice should include specific 
notice of why the Veteran's claims for 
entitlement to service connection were 
previously denied and what constitutes 
material evidence for the purpose of 
reopening each claim.  The VCAA 
information provided to the Veteran should 
include reference to the prior version of 
38 C.F.R. § 3.156(a) (2008).

2.  Following all development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


